ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note(s):  Claims 1-79 is pending.
APPLICANT’S INVENTION
It should be noted from the 112 rejection sections below that independent claim 1 as written and all claims depending thereupon are confusing.  The claim language does not clearly set forth the claimed invention as explained in detail below.  However, it should be noted that for this office action, the invention was examined as follows.
The instant invention as set forth in independent claim 1 is directed to a capture agent comprising two or more ligands covalently linked to each other.
Note(s):  In independent claim 1, Applicant describes the capture agent as being: (a) a precursor optionally comprising a detectable moiety, a therapeutic moiety, or both a detectable and therapeutic moiety; (b) capable of being loaded with a detectable moiety; (c) capable of being loaded with a therapeutic moiety; or (d) capable of being loaded with both a detectable an therapeutic moiety.  It appears that (a) – (d) are properties/characteristics of the capture agent and not actual components thereof.  The claims were examined as if the capture agent comprises two or more ligands covalently linked to one another as set forth in independent claim 1, lines 1-2.  The Examiner did allow for a linker to be present between the first and second linker as set forth in claim 2 which depends upon claim 1.  However, claim 2 as written is not of the same scope as independent claim 1 because in claim 1 the ligands are connected directly to one another and in claim 2, the ligands are connected via a linker.
APPLICANT’S ELECTION
Applicant's election without traverse of Group I (claims 1-58) filed 6/28/21 is acknowledged.  The restriction requirement is still deemed proper and is therefore made FINAL.
	Note #1:  The Examiner acknowledges receipt of Applicant’s elected species filed 6/28/21.  Applicant elected the following species:  first ligand is revry (SEQ ID No: 3); second ligand is lpwtr SEQ ID No: 6); first epitope is TKKSPSPEFSGMP (SEQ ID No: 11); second epitope is EYAYRRGIAEAVGLPSI (SEQ ID No: 1); linker is one or more repeat units of ethylene glycol; target is PSMA; precursor is DOTA peptide precursor; detectable moiety is biotin; therapeutic moiety is 18F; loading moiety is DOTA; disease/condition of interest is cancer; and additional capture agents used is the same as the elected species of capture agent.  Applicant’s elected species was search and no prior art was found which could be used to reject the claims.  The search was extended and prior art was found to reject the claims.  Thus, the full scope of the instant invention was not searched.
	Note #2:  The elected species reads on claims 1-11, 14-19, 21, 23, 25-30, 55, and 56.

WITHDRAWN CLAIMS
Claims 12, 13, 20, 22, 24, 31-54, and 57-79 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTIONS
Claims 18, 19, 21, and 26-30 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of epitopes and ligands appearing in claims 18, 19, 21, 26, 27, 28, 29, and 30, individually, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for because the sequences listed in the individual claims lack a common amino acid sequence core and are structurally distinct from one another.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

DOUBLE PATENTING REJECTIONS
Note(s):  Claims that do not further limit independent claim 1 are included in the rejection because as a result of the claims not further limiting the capture agent components (the capture agent according to independent claim 1 comprises two or more ligands covalently linked to one another).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	(1).	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 15-30, and 32-45 of copending Application No. 16/879,611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a product comprising a first and second ligand in combination with and optional linker.  In addition, the product may optionally have overlapping ligands as well as detectable and/or therapeutic moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	(2).	Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 49-22 of copending Application No. 17/233,493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising an anchor and secondary ligand (a first and a second ligand).  In addition, the capture agent may optionally have overlapping ligands, a linker, as well as detectable and/or therapeutic moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	(3).	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 30-36 of copending Application No. 15/721,512 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a first and second ligand in combination with a linker.  In addition, the product may optionally have overlapping detectable moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	(4).	Claims 1, 2, 55, and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45 and 84-103 of copending Application No. 15/478,596 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising a first and second ligand in combination with a linker.  In addition, the product may optionally have overlapping ligands.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	(5).	Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63 and 84 of copending Application No. 16/827,001 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising a first and second ligand in combination with a linker.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	(6).	Claims 1, 2, 7-9, 14-17, 23, 27, 29, 30, 55, and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-14, 21-28, 31, 34-57 of copending Application No. 16/010,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising a two or more ligands covalently linked to each other.  In addition, the capture agent may optionally have a linker and overlapping ligands as well as detectable and/or therapeutic moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(7).	Claims 1-9, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,913,875. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising an anchor ligand (first ligand) and a secondary ligand (second ligand).  In addition, the capture agent may optionally have a linker and overlapping ligands as well as detectable and/or therapeutic moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
	(8).	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-17 of U.S. Patent No. 11,007,245. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising an anchor ligand (first ligand), a secondary ligand (second ligand), and a linker.  In addition, the capture agent may have overlapping ligands.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

	(9).	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14, 20, and 30-35 of U.S. Patent No. 8,710,180. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising an anchor ligand (first ligand) and a secondary ligand (second ligand) as well as additional ligands.  In addition, the capture agent may optionally have a linker and overlapping ligands as well as detectable and/or therapeutic moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

	(10).	Claims 1-8, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-17, 19, and 20 of U.S. Patent No. 8,841,083. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising multi-ligands (at least a first and secondary ligand).  In addition, the capture agent may optionally have a linker and overlapping ligands as well as detectable and/or therapeutic moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

	(11).	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,906,830. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising multiple ligands and a linker.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

	(12).	Claims 1-9, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-38, and 40-50 of U.S. Patent No. 10,598,671. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising a first ligand, a second ligand, and a linker.  In addition, the capture agent may have overlapping ligands as well as detectable and/or therapeutic moieties.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

	(13).	Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-29 of U.S. Patent No. 9,188,584. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising multiple ligands.  In addition, the capture agent may have a label (detectable and/or therapeutic).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

	(14).	Claims 1-9, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,221,889. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a capture agent comprising a first ligand, a secondary ligand, and a linker.  In addition, the capture agent may have overlapping ligands.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 14-19, 21, 23, 25-30, 55, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11, 14-19, 21, 23, 25-30, 55, and 56:  Independent claim 1 is directed to a capture agent comprising two or more ligands covalently linked to each other.
Independent claim 1 is ambiguous for the following reasons.  (1) According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product (capture agent comprising two or more ligands), the claim limitations are not limited to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Those the binding of the ligands to epitopes and indicating that a loading procedure can/does occur that involves various moieties.  Specifically, it is unclear whether infringement occurs when one has a product comprising the two or more ligands set forth in the claim 1, lines 1-2 or when the epitopes are bound and one had loaded a detectable moiety, a therapeutic moiety, or both onto the capture agent.  Hence, the claim is ambiguous and properly rejected under 35 USC, second paragraph.  Also, since claims 2-11, 14-19, 21, 23, 25-30, 55, and 56 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claims 2-7 and 9:  Claim 2 is ambiguous for the following reasons.  The claim depends from independent claim 1; however, it states that the capture component comprises a first ligand and second ligand and a linker covalently connecting the first ligand to the second ligand.  The phrase ‘linker covalently connecting the first ligand to the second ligand’ is not what is consistent with claim 1.  Specifically, claim 1 discloses that one has a ligands covalently linked to each other, this would be a direct linkage.  Thus, did Applicant intend claim 2 to be an independent claim or did Applicant intend to clarify the possible linkages between the ligands in independent claim 1?  The claim as written is not of the same scope as claim 1 from which it depends.  Since claims 3-7 and 9 depend upon claim 2 for clarity, those claims are also vague and indefinite.
	Claim 3:  The claim is confusing because of the phrase ‘includes a loading moiety that can be or is loaded…both’.  Specifically, did Applicant intend to write ‘wherein the capture agent further comprise a loading moiety’ as a loading moiety is not one of the component of the capture agent of claim 1.  Also, Applicant is respectfully reminded that the phrase ‘can be’ (can be loaded) is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).
	Claim 5:  The claim is ambiguous because it contains active steps (‘is unloaded’; ‘is loaded’) which are generally reserved for method, not product, claims.  Did Applicant intend to write ‘The capture agent of claim 1 further comprising a detectable moiety, a therapeutic moiety, or both.’?  Thus, it is unclear if Applicant intended the claim to be a method or product claim.
	Claims 6, 7, and 9:  Claims 6 and 7 are ambiguous because it contain an active step (‘is loaded’) which are generally reserved for method, not product, claims.  Did Applicant intend that the capture agent further comprise the detectable agent?  Thus, it is unclear if Applicant intended the claims to be methods or product claims.  Since claim 9 depends upon claim 6 for clarity, it is also ambiguous.
	Claim 8:  Did Applicant intend to write ‘The capture agent of claim 1, further comprising a detectable moiety…PEG3’ because the detectable moiety being referenced in independent claim 1 is a property/characteristic of the capture agent and not an actual component of the capture agent (the capture agent comprises two or more ligands covalently linked to each other).  As the other information appearing in independent claim 1 is descriptive of what the capture agent, but as written, does not appear to be actual components incorporated into the capture agent.
Claims 10 and 11:  The claims are ambiguous because they contain active steps (‘is loaded’) which are generally reserved for method, not product, claims.  Did Applicant intend to write ‘The capture agent of claim 3 further comprising a therapeutic moiety.’ for claim 10 and ‘The capture agent of claim 1 further comprising a therapeutic moiety.’ for claim 11?  Thus, it is unclear if Applicant intended the claim to be a method or product claim.

112 FOURTH PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7, 9, 10, 14-18, 25, and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not further limit the components that form the capture agent as set forth in independent claim 1.  Independent claim 1 is directed to a capture agent comprising two or more ligands covalently linked to each other.
While the claim disclosed that the ligands bind (an active step) one of two or more distinct epitopes of a target in different locations on the target, that epitopes are not actually components which form the capture agent.  Likewise, the fact that the capture agent can be loaded or is loaded with a detectable moiety, therapeutic moiety, or both are active steps that are confusing for the reasons set forth under ‘112 second paragraph rejections’ above.  Nonetheless, for example, claim 2 discloses that the capture agent has a linker that connects the first and second ligands is of a different scope than independent claim 1 from which it depends (for independent claim 1, the ligands are covalently linked (connected) to one another (a linker as in claim 2 is not present).  As a result, claim 2 and all claims depending upon claim 2 do not further limit the scope of independent claim 1.
	For claims, like claim 10, for example, the loading portion of the claim is confusing and it is not clear if one actually is performing an active step generally reserved for method claims or if Applicant intended the active step to actually be a ‘further comprising’ component of the capture agent (see the ‘112 second paragraph rejections’ section above).  As a result, if the ‘loading/loaded’ portion is an active step, then the claim fails to further limit independent claim 1.
	For claims 14-18, 25 and 28, the claims are directed to what the capture agent binds (e.g., PSMA), not incorporating additional components to the capture agent which comprises two or more ligands covalently linked to one another as set forth in lines 1-2 of independent claim 1.  The PSMA and epitopes that the ligands may bind does not further define the ligands that are connected to one another, instead the claims focus on actions that the ligands are capable of performing.  These actions are active states which are normally reserved for method claims.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

102 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al (RSC Adv., 2015, Vol. 5, pages 96194-96200).
	Fisher et al disclose trivalent Gd-DOTA compounds.  In particular Fisher et al disclose Figure 1, page 96195 (excerpt included below).  The compound discloses multiple ligands (three) that are linked together.  In addition, each of the ligands is complexed to Gd.  Hence both Applicant and Fisher et al disclose a compositions comprising two or more ligands covalently linked to each other.  Thus, the inventions disclose overlapping subject matter.

Fisher et al, page 96195, Figure 1

    PNG
    media_image1.png
    481
    536
    media_image1.png
    Greyscale


Claims 1, 2, 55, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitram et al (US 9,221,889).
	Pitram et al disclose bi-ligand and tri-ligand capture agents (see entire document, especially, abstract and claims).  In particular, Pitram et al disclose a capture agent in claim 1 (column 117, excerpt included below) that comprise two ligands (a first and second ligand) linked to one another via a PEG.  Thus, both Applicant and Pitram et al disclose capture agents comprising two or more linked ligands.  Hence, the inventions disclose overlapping subject matter.



Claim 1, column 117

    PNG
    media_image2.png
    318
    396
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    284
    417
    media_image3.png
    Greyscale


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnew et al (US Patent No. 9,188,584).
	Agnew et al is directed to multi-ligand capture agents (see entire document, especially, abstract and claims).  In particular, Agnew et al disclose a multi-ligands capture agent contain a first, second, and their ligand (see claim 1, column 85) that is linked with the triazole linkage of claim 16.  Thus, both Applicant and Agnew et al disclose a capture agent comprising two or more ligands linked to one another.

Claims 1, 2, 55, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath et al (US Patent No. 10,598,671).
	Heath et al is directed to capture agents that comprising a first and second ligand connected by a linker (see entire document, especially, abstract and claims).  In particular, Heath et al disclose a capture agent in claims 1 (column 103), 37, and 38 (columns 106-130) that have linker in general or a peptide or PEG linker.  In addition, the species of claims 1, 37, and 38 contain triazole ligands (see claims 17, 18, 37, and 38, for example).  Thus, both Applicant and Agnew et al disclose a capture agent comprising two or more ligands linked to one another.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnew et al (US Patent No. 8,906,830).
	Agnew et al is directed to multi-ligand capture agents (see entire document, especially, abstract and claims).  In particular, Agnew et al disclose a multi-ligand capture agent containing an anchor ligand linked to one or more candidate ligands (see claim 1, column 79).  Thus, both Applicant and Agnew et al disclose a capture agent comprising two or more ligands linked to one another.

Claims 1-8, 10, 11, 14-17, 55, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath et al (US Patent No. 8,841,083).
	Heath et al is directed capture agents comprising multi-ligands (see entire document, especially, abstract and claims).  In particular, Heath et al disclose a multi-ligands prostate specific antigen capture agent containing an anchor ligand, a secondary ligand, and a tertiary ligand comprising a triazole in claim 1, column 27.  The capture agent is labeled with copper DOTA or biotin (see claims 12 and 13, column 28)
  a first, second, and their ligand (see claim 1, column 85) that is linked with the triazole linkage of claim 16.  Also, Heath et al disclose that the capture agent of claim 1 that comprises the triazole also contains PEG linkers (see claims 1, 19, and 20).  Thus, both Applicant and Heath et al disclose a capture agent comprising two or more ligands linked to one another.
In addition, since both Applicant and Heath et al disclose that the multi-ligand capture agent specifically targets prostate specific antigen, then inherent they both would target the same epitopes (see claims 15, 16, 18, 25, and 28).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitram et al (US Patent No. 8,710,180).
	Pitram et al is directed to capture agents comprising an anchor ligand, a secondary ligand, and a tertiary ligand.  The species of claim 1 are linked with a triazole containing linker (see entire document, especially, abstract; claim 1, column 115; claim 2, column 116).  Thus, both Applicant and Agnew et al disclose a capture agent comprising two or more ligands linked to one another.


103 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al (US Patent No. 8,906,830).
	Agnew et al is directed to multi-ligand capture agents (see entire document, especially, abstract and claims).  In addition, Agnew et al disclose that the capture agents may incorporate polyethylene glycol, radioactive isotopes, non-radioactive isotopes, and biotin (column 17, lines 4-37).  Still, Agnew et al disclose a multi-ligand capture agent containing an anchor ligand linked to one or more candidate ligands (see claim 1, column 79).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the species of claim 1 in Agnew et a by incorporating PEG, biotin, and/or a radioactive or non-radioactive isotope because Agnew et al disclose that one may add those specific components to the capture agents of their invention.  Hence, it would have been obvious at the time the invention was made to incorporate those substances into the multi-ligand species of the instant invention. 

Claims 1-11, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al (US Patent No. 10,598,671).
	Heath et al is directed to capture agents that comprising a first and second ligand connected by a linker (see entire document, especially, abstract and claims).  The capture agent may container various linkers including PEG1-PEG5, glycine, and a triazole containing substance (column 3, line 19 through column 4, line 9).  Also, Heath et al disclose a capture agent in claims 1 (column 103), 37, and 38 (columns 106-130) that have linker in general or a peptide or PEG linker.  In addition, the species of claims 1, 37, and 38 contain triazole ligands (see claims 17, 18, 37, and 38, for example).  
	Detectable labels such as biotin, copper-DOTA, biotin-PEG3, 64Cu, 68Ga, 94,Tc, 68Ga-DOTA, 64Cu-DOTA (column 29, lines 18-27).  Likewise, Heath et al disclose that one may use therapeutic moieties with the capture agents.  Possible therapeutic moieties include 60Cu, 68Ga, 94mTc, 64Cu and so forth (column 53, line 41 through column 54, lines 11).
Thus, based on the teachings of Heath et al, it would have been obvious to one of ordinary skill in the art to modify the capture agents to incorporate various linkers including glycine, and PEG1-PEG5 as well as various detectable and therapeutic moieties.  Hence, the inventions disclose overlapping subject matter.

Claims 1-11, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew et al (US Patent No. 9,188,584)
Agnew et al is directed to multi-ligand capture agents comprising two or more ligands linked to one another (see entire document, especially, abstract; column 1, lines 59-67; claims, columns 85-88).  The capture agents may have various linkers including polyethylene glycol linkers (column 17, lines 8-17).  In addition, Agnew discloses that one may have non-radioactive as well as radioactive isotopes present along with biotin (column 17, lines 18-24 and 33-41).  Also, Agnew et al disclose a multi-ligands capture agent contain a first, second, and their ligand (see claim 1, column 85) that is linked with the triazole linkage of claim 16.  Still, the document disclose that one may have a label that is selected from radioactive isotopes, radioactive dyes, fluorophores, fluorescent dyes, absorbent dyes, chemiluminescent dyes, chromophores, enzymes, enzyme substrates, enzyme cofactors, enzyme inhibitors, dyes, metal ions, nanoparticle and metal sols (see column 87, claims 14 and 15).  Thus, it would have been obvious to a skilled artisan to have a multi-ligand capture agents that comprises a first and second ligand as well as a linker (e.g., PEG or triazole containing) in combination with a detectable or therapeutic label based on the teachings of Agnew et al which discloses that the combination of components may be incorporated into the capture agent.  Hence, the inventions disclose overlapping subject matter.

Claims 1-11, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Pitram et al (US Patent No. 9,221,889).
Pitram et al disclose bi-ligand and tri-ligand capture agents (see entire document, especially, abstract and claims; column 1, lines 40-44; column 24, lines 26-60).  Possible ligands include those containing triazole (column 3, line 15 through column 10, line 67; column 14, line 30 through column 22, line 67; column 35, lines 20-67).  In addition, Pitram et al disclose that one may have detectable labels such as copper-DOTA, 68Ga, 64Cu, 110mIn and 76Br present (column 23, lines 15-21; column 39, lines 50-65).
In Example 14, the synthesis of a PEGylated tri-ligand is discloses (columns 56-58).  Also, Pitram et al disclose a capture agent in claim 1 (column 117, excerpt included below) that comprise two ligands (a first and second ligand) linked to one another via a PEG.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a multi-ligand capture agent optionally comprising linkers (e.g., PEG and triazole containing) and detectable and/or therapeutic moieties because the document discloses that those components may be added to generate bi-ligand and tri-ligand capture agents to be used for detection, diagnosis, and treatment purposes as set forth I the abstract.  Hence, the inventions disclose overlapping subject matter.
   
Claims 1-11, 14-18, 25, 28, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al (US Patent No. 8,841,083).
	Heath et al is directed capture agents comprising multi-ligands that specifically bind prostate specific antigen (see entire document, especially, abstract and claims; column 2, line 62 through column 6, line 67).  In addition, Heath et al disclose that the ligands may be complexed to PEG, and biotin (column 11, lines 57-65; columns 11-12, bridging paragraph).  
	Also, Heath et al disclose a multi-ligands prostate specific antigen capture agent containing an anchor ligand, a secondary ligand, and a tertiary ligand comprising a triazole in claim 1, column 27.  The capture agent is labeled with copper DOTA or biotin (see claims 12 and 13, column 28) a first, second, and their ligand (see claim 1, column 85) that is linked with the triazole linkage of claim 16.  Also, Heath et al disclose that the capture agent of claim 1 that comprises the triazole also contains PEG linkers (see claims 1, 19, and 20).
Thus, based on the teachings of Heath et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate multi-ligand capture agents comprising two or more ligands linked together and optionally, in combination with detectable and/or therapeutic moieties.  Furthermore, since both Applicant and Heath et al disclose that the multi-ligand capture agent specifically targets prostate specific antigen, then it would also be obvious that they both would target the same epitopes (see claims 15, 16, 18, 25, and 28) as set forth in Applicant’s invention.  Hence, the inventions disclose overlapping subject matter.

Claims 1-11, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Pitram et al (US Patent No. 8,710,180).
	Pitram et al is directed to capture agents comprising an anchor ligand, a secondary ligand, and a tertiary ligand that are used for diagnosis, detections, and treatment purposes (see entire document, especially, abstract).  The linker may comprise a triazole containing compound or PEG (column 3, line 12 through column 10, line 67; column 14, line 24 through column 22, line 25; column 34, line 39 through column 35, line 10; column 39, lines 13-20; claims 2, 3, 30, and 33-35).  
	The capture agents may be labeled with copper-DOTA, 68-DOTA, 68Ga, 64Cu, as well as 89Zr (column 21, lines 42-48).  Also, Pitram et al disclose species of claim 1 (columns 115-116) linked with a triazole containing linker (see also claims 2-7, columns 116-132).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a capture agent comprising multiple ligands in combinations with a linker and a detectable and/or therapeutic moiety based on the teachings of Pitram et al wherein each of those components may be incorporated into the capture agent to generate a compositions that is effective for detection, diagnosis, and treatment.  Hence, the inventions disclose overlapping subject matter.

OBJECTION TO THE SPECIFICATION
The disclosure is objected to because of the following informalities: the structure appearing on page 12, line 2, is difficult to read.  Applicant is respectfully requested to submit a readable copy of the structure.  
Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 10, 2021